Citation Nr: 9912182	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-21 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1972.

In February 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to service connection 
for bilateral hearing loss.  The veteran perfected an appeal 
therefrom.  

In August 1998, the RO granted entitlement to service 
connection for hearing loss of the left ear and assigned a 
noncompensable evaluation, effective from November 19, 1992.  
Thus far, the veteran has not disagreed with the assigned 
noncompensable evaluation.  As such, the issue in 
controversy, entitlement to service connection for hearing 
loss of the left ear, has been resolved and no additional 
development in this regard is warranted.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. § 7105(d)(5) (West 
1991).  Because the issue of entitlement to service 
connection for hearing loss of the right ear remains denied, 
it remains on appeal before the Board of Veterans' Appeals 
(Board).


FINDINGS OF FACT

1.  The veteran entered service with a hearing loss of the 
right ear.

2.  The veteran's pre-existing hearing loss of the right ear 
did not increase in severity during service.


CONCLUSION OF LAW

The veteran's claim for service connection for hearing loss 
of the right ear is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.159 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he is entitled to 
service connection for hearing loss of the right ear because 
his hearing disability increased in severity during service 
as a result of excessive noise exposure.  Service connection 
may be granted for a disability resulting from personal 
injury incurred or disease contracted in the line of duty or 
for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
pre-existing disorder may be allowed on an aggravation basis, 
when the evidence demonstrates that there is an increase in 
the disability during service, unless there is a showing that 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
It is also important to note in this instance, however, that 
the usual effects of medical treatment in service, having the 
effect of ameliorating conditions incurred before enlistment 
will not be considered service-connected unless that injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for certain chronic diseases, including sensorineural 
hearing loss, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The evidence of record consists of a February 1968 medical 
statement with an attached audiogram report from H.E.M., III, 
M.D.  In the statement, the doctor noted that objective 
evaluation conducted in February 1967 showed that the veteran 
had high frequency sensorineural deafness, especially of the 
left ear, of unknown etiology.

The service administrative records, particularly the DD-214, 
show that the veteran worked as a dog handler.  The service 
medical records show on enlistment examination in March 1968, 
puretone thresholds were 15, 0, 0, --, and 35 decibels for 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively and defective hearing was noted.  In addition, 
on the Report of Medical History, the veteran acknowledged 
experiencing hearing loss and a notation of "hearing loss, 
report sent to draft board" was made.  An August 1972 
clinical entry shows a history of sensorineural hearing loss, 
left greater than right, and that a recent audiogram showed a 
mild increase in hearing loss over the initial 1967 
audiogram.  It was recommended that the veteran cease being 
exposed to hazardous noise.  The August 1972 ear, nose, and 
throat consultation report echoes the aforementioned clinical 
entry.  The consultation report reiterates that the veteran 
had a five-year history of sensorineural hearing loss, left 
greater than right, moderately severe, felt to be noise 
induced, as diagnosed by a private physician in 1967 and that 
recent audiograms showed a mild increase in hearing loss, as 
the veteran had moderate hearing loss on the right ear.  At 
that time, pertinent findings showed an asymmetrical dip at 
4,000 cycles to 60 decibels with speech reception threshold 
to zero decibels and discrimination at above 92 percent.  The 
Hearing Conservation Data report showed threshold levels at 
20, 15, 10, 50 and 55 decibels for the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  

In the comment section on the August 1972 consultation 
report, the examiner noted although a 4,000 cycle dip is 
characteristic of noise-induced hearing loss, the veteran had 
a pre-existing loss noted on entrance into service.  The 
magnitude of the loss could not be compared because of 
differences in audiometric techniques.  It is known, however, 
that with a pre-existing loss, further exposure to noise will 
cause losses at other frequencies.  For this reason, it is 
suggested that the veteran be restricted from noise hazardous 
environments.  Thereafter, an October 1972 Physical Profile 
Serial Report shows that the veteran was placed on permanent 
limited duty and his major duty restrictions required no 
exposure to hazardous noise.  On discharge examination in 
November 1972, audiometric findings showed threshold levels 
at 15, 5, 5, 30, 25, and 30 decibels for the frequencies of 
500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  
However, only high frequency hearing loss of the left ear was 
noted.  

Medical reports from J.M.H., M.D., P.A., dated in November 
1993 show treatment for hearing loss.

A VA examination was conducted in June 1997.  On examination, 
the veteran recalled working as a security guard while in 
service and recalled a history of noise exposure from 
gunfire, power tool noise, military training noise, and 
aircraft and ground power unit noises.  Examination showed 
puretone thresholds at 10, 5, 45, 55 and 65 decibels for the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average puretone threshold level was 43 
and speech recognition was 94 percent.  Audiological test 
results showed moderate to moderately severe sensorineural 
loss of hearing sensitivity from 2000 to 4000 Hertz.  At this 
time, it is noted that based on the foregoing clinical data, 
the veteran has a right ear hearing loss is recognized as a 
disability by VA law and regulation.  38 C.F.R. § 3.385 
(1998).

In a June 1997 addendum, the audiologist stated although the 
veteran currently has bilateral sensorineural hearing loss, 
review of the medical records indicate that hearing 
thresholds in his right ear upon separation from service did 
not meet the minimum VA service-connected guidelines, i.e., 
the veteran did not have a right ear hearing disability as 
recognized by VA.  In relevant part, the audiologist then 
stated because of individual differences in the course of 
hearing loss, no statement could be made concerning the 
veteran's current bilateral sensorineural hearing loss 
relative to his separation physical thresholds.  

A September 1997 VA outpatient treatment report, showing 
treatment for hearing loss, is also of record.  

In this case, the threshold question that must be resolved is 
whether the veteran has presented evidence that the claim is 
well grounded; that is, that the claim is plausible.  
Establishing a well-grounded claim generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 
126 F.3d 1464, 1469 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The second and third Caluza elements can also be satisfied by 
evidence showing a condition was noted during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  In determining well groundedness, the truthfulness 
of evidence is presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

Under appropriate law and VA regulations, the veteran is 
presumed to be in sound condition when he is accepted for 
service, with the exception of disorders noted at the time of 
entrance into service.  38 C.F.R. § 3.304(b).  In this case, 
the evidence of record clearly establishes that the veteran's 
hearing loss disability of the right ear existed prior to 
service.  As demonstrated above, in a February 1968 letter, 
H.E.M., III, M.D. recorded a diagnosis of high frequency 
sensorineural deafness, especially of the left ear of unknown 
etiology and on entrance examination in March 1968 defective 
hearing was noted.  Based on the aforementioned medical 
reports, the Board must conclude that the veteran's right ear 
hearing loss disability existed prior to service and that in 
this case the presumption of soundness at the time of entry 
into service is not in effect.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).
  
Because the veteran had a hearing disability upon entry into 
service, the claim of entitlement to service connection for 
that disability must be predicated on a finding that the 
disorder was aggravated during active service.  As noted 
above, in order to establish entitlement to service 
connection by aggravation, the evidence of record must show 
that the veteran's right ear hearing loss disability 
increased in the underlying pathology during service, beyond 
the normal progression of the disease.  38 C.F.R. § 3.306(a).  

Upon review of the evidence of record, the Board concludes 
that the veteran's claim is not well grounded.  The record 
does not show that the veteran's right ear hearing loss 
increased in severity during service.  At the outset, the 
Board acknowledges that service medical records show that 
while in service the veteran was exposed to excessive noise 
and placed on limited profile duty in October 1969 to prevent 
additional hearing loss.  Also, in August 1972 audiometric 
findings showed a mild increase in hearing loss, as the 
veteran had moderate hearing loss of the right ear.  
Nevertheless, the evidence of record, in totality and when 
assuming its credibility, fails to show that the veteran's 
pre-existing hearing loss of the right ear increased in 
severity during service.  In this regard, the Board points 
out that on entrance examination in March 1968, puretone 
thresholds decibel levels for the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, were 15, 0, 0, --, and 35 
respectively, and on discharge examination in November 1972, 
they were 15, 5, 5, 30, and 25, respectively.  In spite of 
elevated findings recorded on the August 1972 audiological 
consultation report, subsequent findings at separation from 
service reflect that the veteran's hearing acuity returned to 
essentially the same level as when he entered service.  The 
acuity levels at 500, 1,000, and 2000 Hertz remained in the 
normal range.  There was no specific reading at the 3000 
Hertz level at entrance; the level at the 4000 Hertz level 
was lower at separation.  Intermittent flair-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition . . . worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Again, on entrance and exit 
service examinations, the veteran's hearing of the right ear 
was essentially at the same level; moreover, on discharge 
examination in November 1972, a diagnosis of hearing loss of 
the right ear was not made.  

In addition to the foregoing, post-service clinical reports 
do not show that the veteran's right ear hearing loss 
increased in severity during service.  In fact, the record 
shows that a diagnosis of a right ear hearing loss disability 
was not made until June 1997, approximately twenty-five years 
after service, and even at that time, even though the 
audiologist stated because of individual differences in the 
course of hearing loss, no statement could be made concerning 
the veteran's current bilateral sensorineural hearing loss 
relative to his separation physical thresholds, he also wrote 
review of the medical records indicate that hearing 
thresholds in the veteran's right ear upon separation from 
service did not meet the minimum VA service-connected 
guidelines.  There is no competent evidence that tends to 
show that the veteran's hearing loss of the right ear 
increased in severity during or as a result of service.  
Where there is no increase in severity of the disability, the 
presumption of aggravation does not apply and a determination 
addressing whether the increase in severity was due to the 
natural progress of the disease need not be made.  Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997) citing 38 U.S.C. § 1153; 
Browder v. Brown, 5 Vet. App. 268, 270 (1993); Stadin v. 
Brown, 8 Vet. App. 280, 285 (1995); Hunt v. Derwinski, 1 Vet. 
App. at 296.  Based on the foregoing reasoning, the veteran's 
claim is not well grounded.  Caluza, supra.  

Additionally, regarding the veteran's contentions expressed 
on appeal, arguing that while in service he was exposed to 
excessive noise and that such exposure aggravated his 
preexisting hearing loss of the right ear, the Board notes 
that while the veteran is certainly capable of providing 
evidence of symptomatology experienced during service and 
currently, the veteran, as a layperson, is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  As such, in spite of the 
veteran's assertions presented on appeal, his claim remains 
not well grounded.  See generally Robinette v. Brown, 8 Vet. 
App. 69; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which it appears 
as though the claim was denied on the merits, the appellant 
has not been prejudiced by the decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

It is also noted that the veteran has been informed of what 
evidence is required to establish a well-grounded claim and 
during the pendency of the appeal, the veteran was informed 
of the evidence necessary to complete his case.  Robinette, 
supra.  In addition, there does not appear to be any 
outstanding evidence of which VA is on notice; thus, there is 
no duty to assist.  See Epps v. Gober, 126 F.3d. 1464.  


ORDER

Not having submitted a well-grounded claim, entitlement to 
service connection for hearing loss of the right ear is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

